Title: To Thomas Jefferson from James Lyons, 27 February 1786
From: Lyons, James
To: Jefferson, Thomas



Dr. Sir
Feby. 27th. 1786London, Orange street No 8 Leicester Square.

It gives me great concern to inform you that Mr. Faden has deceived me, and disappointed you of the Map, which I had prepared to send immediately after my arrival by the succeeding stage.
Having received his promise of delivering it safe, at Paris, as expeditiously as possible, by his correspondent there, and knowing it would be liable to accident, if intrusted to the public carriages, I thought his proposal most proper. The neglect was not discovered until I called to discharge the account, when I feared it would be too late for your use, and therefore have declined sending it, without further advice. I hope you will believe that it was only committed to his care, from a persuasion of greater safety, and that your disappointment gives considerable uneasiness.
I add with much pleasure, that by Mr. Paradise’s assistance, I have procured Parkhurst’s lexicon, which is in the care of Mr. Carrol of Maryland, who setts off for Paris, sometime this or the next week. The price of it ought to have been cheaper, the receipt for which is now inclosed, but the difficulty of finding another copy obliged me to take this.
The planter sails for Virginia early in the next month, in which I have engaged my passage and am happy in the opportunity it affords, of carrying whatever you or Mr. Short may choose to send to this place by Col. Smith, and at the same time beg leave to assure you of my obligations for your kindness and of the great respect with which I am Your Most Obedt. & Very humble Servt.,

Jas. Lyons

